Per Curiam.
In this workers' compensation case, Claimant appeals, and the Employer/Carrier (E/C) cross-appeals, an order of the Judge of Compensation Claims (JCC) declining, in part, to approve a stipulated E/C-paid attorney's fee, approving a reduced fee amount, and ordering that the balance of the monies be remitted to Claimant personally. The JCC's ruling was based on his findings of fact regarding the reasonableness of the attorney's fee. The record before us does not support those findings. Therefore, just as in the recently published Gomez v. Frank Crum, Inc. , 228 So.3d 735 (Fla. 1st DCA 2017), and Banegas v. ACR Environmental, Inc. , 228 So.3d 734 (Fla. 1st DCA 2017), we find reversible error.
Accordingly, we REVERSE the portion of the order reducing the agreed upon attorney's fee, as well as the portion of the order reforming the stipulation, and REMAND for proceedings consistent with this opinion.
Wolf, Osterhaus, and Winsor, JJ., concur.